DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 8, 10, 17, 19-20.

Claim - 35 USC § 101
3.	Claims 19-20 amended “A non-transitory computer program product comprising” are overcome the U.S.C. 101 issue.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, and 19, the closest prior art record, Karatekeli (US 2019/0332974) teaches a method comprising: 
analyzing, by a processing system including a processor, past traffic of a network, wherein the network includes a plurality of base stations; 
predicting, by the processing system, based on the analyzing of the past traffic of the network, a first traffic profile for a first base station of the plurality of base stations, wherein the first traffic profile includes a first predicted volume of first communication traffic associated with user equipment carried by the first base station, and wherein the first base station includes a first network device for carrying the first communication traffic; 
However, Karatekeli alone or in combination fails teaches or fairly suggest;
identifying, by the processing system, based on the first traffic profile, that the first predicted volume for the first base station will exceed a first capacity of the first base station at a first future time; and 
dispatching, by the processing system, a first unmanned vehicle to the first base station to increase the first capacity of the first base station at the first future time, wherein the first unmanned vehicle includes a second network device, and 
wherein the first unmanned vehicle increases the first capacity of the first base station at the first future time by carrying second communication traffic associated with the user equipment via the second network device.

Dependent claims 2-9, 11-18, and 20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641